department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely rob choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date legend a _ date of incorporation b state of incorporation c date of amended articles of incorporation contact person identification_number contact number fax number employer_identification_number uil codes dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 and your protest based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below this letter supersedes our letter dated date issue do you qualify for exemption under sec_501 of the code facts you were incorporated in the b on date a your articles of incorporation initially stated that you provide ambulances and wheel chair vans to organizations that provide transportation services to the elderly and handicapped your articles of incorporation were amended on date c to state that you are organized exclusively for charitable religious educational and scientific purposes although you were incorporated on date a you were not operational in the first two years of your formation you state that you will work with organizations to develop a comprehensive coordinated and accessible system of transportation responsive to the needs of the aging population within the community and institutional setting your purpose as stated on forms is to provide safe and low cost transportation to the general_public you state each program has a scope of practice and these vary widely actual pricing will be determined as we examine each program's requirements since these programs are all very mature the administrators have a history of data for comparison your staff will meet the necessary qualifications to transport elderly and disabled persons they will receive training in cardio pulmonary resuscitation they must have completed an emergency vehicle operators course and pass a federal commercial drivers license equivalency test you will conduct criminal background checks and motor_vehicle driving record checks on all employees drivers must also undergo physical drug and alcohol screening as well you will provide tuition assistance to your employees your financial support will come from the organizations that hire you to provide paratransit services to their clients dollar_figure dollar_figure fuel insurance and continuing education and tuition assistance expenses per loaded mile for every mile after six miles you will also charge a waiting fee of per hour or fraction thereof your expenditures include wages for drivers support staff per passenger per one-way transport plus your rates will be dollar_figure law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable purposes sec_1_501_c_3_-1 of the income_tax regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that the term ‘charitable’ is used in sec_501 of the code in its generally accepted legal sense such term includes relief of the distressed revrul_72_124 1972_1_cb_145 describes an organization that operated a home for the elderly met the special needs of the elderly for housing healthcare and financial security it qualified for exemption under c as a charitable_organization because it revrul_76_244 1976_1_cb_155 describes a charitable_organization that provided home delivered meals to elderly and disabled persons volunteers delivered the meals a nominal fee that was insufficient to cover the costs of the meals and delivery was charged in some cases no fees were charged depending on the recipients’ abilities to pay the organization qualified for exemption under sec_501 of the code revrul_77_246 1977_2_cb_190 describes an organization that was formed to provide low cost bus transportation for senior citizens and disabled persons in a community where public transportation was unavailable or inadequate although the organization charged a nominal fee it was dependent upon contributions and federal and local governmental grants in order to meet its operating_expenses c of the code the organization qualified for exemption under section 70_tc_352 describes an organization whose sole activity was to provide consulting services for a fee to nonprofit_organizations it provided qualified persons to perform research projects for its clients the fees charged by the organization were set at or close to cost but were not less than the organization's full cost of providing its service the organization was denied exemption because it operated in a commercial nonexempt manner the provision of managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the court held that the organization was not operated exclusively for charitable educational or scientific purposes within the meaning of sec_501 of the code application of law you are not described in sec_501 because you are not organized and operated exclusively for charitable educational or religious purposes you do not comply with sec_1_501_c_3_-1 of the regulations because you are not organized or operated exclusively for one or more exempt purposes you are not described in sec_1_501_c_3_-1 of the regulations because more than an insubstantial part of your activities is devoted to non-exempt purposes the provision of paratransit or transportation services is not a charitable educational or religious activity within the meaning of sec_501 of the code you have not demonstrated that the services you provide are offered in a noncommercial manner you have not demonstrated that your fees for service arrangement are distinguishable from those of your commercial counterpart you are not described in sec_1_501_c_3_-1 of the regulations because you do not directly provide services to a charitable_class your clientele consists of healthcare organizations and institutions that hire you to provide paratransit for their clients you are not like the organization described in revrul_72_124 although you require special training of your drivers to meet the physical needs of your riders you do not meet other special needs such as financial security of the elderly and the disabled you are contracted for services by organizations institutions and publicly funded programs that provide services to elderly and disabled persons you are not providing your services directly to the elderly and disabled therefore you do not consider their ability to pay payments are expected from the health care organizations or institutions which hire you you charge the rate of dollar_figure passenger one way in addition you charge dollar_figure waiting fee of dollar_figure to pay per hour you have no provisions for basing your fees on the rider’s ability for every mile after the first six miles and a per you are not like the organization described in revrul_76_244 the service fees you bill your clientele in order to operate your fees cannot be described as nominal no provision has been made for those riders who are unable to pay you operate in a commercial manner like any transportation service you determine your costs and set your fees to meet your financial obligations you are dependent on you are not like the organization described in revrul_77_246 because the rates you plan to charge organizations and institutions are not below cost you do not take into consideration the riders’ abilility to pay furthermore you do not charge the riders you bill the organizations that hire you to provide transportation services you are dependent on the transportation fees you charge to cover your expenses the majority of your expenses are salaries and wages you are similar to the organization described in the b s w group supra your sole purpose is to provide transportation services for your clients that request non-emergency transportation for their clients you are dependent solely on the fees you charge to operate the provision of transportation services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fees you charge lack the donative element necessary to establish your activities as charitable your fees are also set above cost in order to allow for the tuition assistance program you offer your employees commercial manner rather than exclusively for charitable purposes you do not qualify for exemption because you operate in a applicant’s position you state that you have considered many pricing situations and the ability of riders to pay you state that you would provide a sliding fee schedule if necessary in response to our request for additional information your officer states i am not aware that we have supplied you with any such information the public_utilities commission puc requires that paratransit services submit maximum rates for approval the rates provided in our april _ _-siletter are those rates you subsequent state that you will offer discounts from the puc rates for private pay situations and will be based on the specific needs of the individuals your rates charged to organizations will be determined based on each organization’s requirements and the level of services they are requiring you state it is typical to supply a ‘cost build up’ analysis for each request for proposal service response to applicant’s position although you state that you have considered many pricing situations and the ability of riders to pay you have not substantiated your claim you have not provided a sliding scale fee schedule to demonstrate that your fee is based on the ability to pay of the riders you have not demonstrated that you do not operate in a commercial manner there is no evidence that your transportation rates are below cost furthermore you have not demonstrated that your rates address the financial needs of your riders including the elderly and the disabled your riders are not your direct customers therefore you do not have an obligation to provide them a below-market rate your direct customers are the organizations that you hire you for the provision of transportation to their clients you state you will offer discounts for private pay situations based on the specific needs of the individuals however you have not submitted data to substantiate the determination of ability to pay of your riders you rely solely on fees for transportation services you provide to health care organizations and institutions which are your direct clients you do not directly charge the elderly and disabled persons for the services you provide therefore you do not consider the riders’ abilities to pay the fact that you intend to provide tuition assistance to your employees indicates that your fees are set above your operating costs conclusion based on the information provided you do not qualify for exemption under sec_501 of the code you are not organized and operated exclusively for charitable purposes within the meaning of sec_501 of the code because you operate in a commercial manner you have not demonstrated that you directly serve a charitable_class nor have you demonstrated that the rates you charge meet the financial needs of the charitable_class you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to you may fax your statement using the fax number shown in the heading of this letter f you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this etter sincerely robert choi director exempt_organizations rulings agreements enclosure publication
